              Case 1:18-cv-03276-DKC Document 42 Filed 07/15/19 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND
                                         Northern Division

TYLER JOHNSON, et al.                            *

         Plaintiffs                              *

v.                                               *
                                                     CIVIL NO. 1:18-cv-03276-DKC
                                                 *
HELION TECHNOLOGIES, INC.
                                                 *
         Defendant
                                                 *

         *         *         *    *      *       *

HELION TECHNOLOGIES, INC.                        *

         Counter-Plaintiff                       *

         v.                                      *

WILLIAM TOOMEY                                   *

         Counter-Defendant                       *

                        SUPPLEMENTAL MEMORANDUM OF HELION
                     TECHNOLOGIES, INC. IN OPPOSITION TO PLAINTIFFS’
                        MOTION FOR CONDITIONAL CERTIFICATION

         During the time period since the parties initially briefed the conditional-certification issue,1

two additional factors disfavoring certification have developed. Those factors are:




1
  That briefing includes the memorandum which Plaintiffs have in support of the motion for
conditional certification (the “Motion Memorandum”)(ECF No. 11-1), Helion’s memorandum in
opposition thereto (the “Opposition Memorandum”)(ECF No. 21), and Plaintiffs’ ensuing reply
memorandum (the “Reply Memorandum”)(ECF No. 24).


{00392750v. (08966.00003)}
              Case 1:18-cv-03276-DKC Document 42 Filed 07/15/19 Page 2 of 7



         1.        Helion has asserted against Plaintiff Toomey a counterclaim alleging that Toomey

drove a company vehicle on personal errands and spent many purported work hours on personal

frolics. ECF No. 41, at 19-21.

         2.        Former Plaintiff Matthew Willis has accepted an offer of judgment and is no longer

a Plaintiff in this action. ECF No. 34.

         It is not Helion’s contention that the mere presence of a counterclaim, or the acceptance by

a plaintiff of a judgment offer, automatically dooms a conditional-certification motion. Helion

does contend, however, that manageability is part of the conditional-certification calculus and that

its counterclaim against Toomey and Willis’ exit are manageability factors that, when considered

together with the others factors disfavoring certification, warrant denial of certification.

         This Court has recognized manageability as a relevant factor in this context. See Archer v.

Freedmont Mortgage Corp., 2013 WL 93320, at *3-4 (D. Md. 2013)(considering manageability

as a factor in conditional-certification analysis and holding that conditional certification in the case

before it would require the parties, Court, and maybe a jury “to engage in an unmanageable

assortment of individualized factual inquiries”); see also Radfar v. Rockville Auto Group LLC,

2018 WL 2972485, at *5 (D. Md. 2018)(citing Archer court’s reference to unmanageability in

support of decision to deny conditional certification); Syrja v. Westat, Inc., 756 F. Supp.2d 682,

688-90 (D. Md. 1989)(denying conditional certification based on manageability concerns and

observing that while some courts have opted to defer manageability concerns until later stages of

an FLSA case, others have exercised their discretion to consider manageability at the conditional-

certification stage).

         Helion’s counterclaim against Toomey is unquestionably a manageability stressor. It will

involve credibility battles relating to where Toomey was on dozens of days, and during dozens of



{00392750v. (08966.00003)}                         2
               Case 1:18-cv-03276-DKC Document 42 Filed 07/15/19 Page 3 of 7



time frames on particular days, when he was supposedly working. Such credibility battles,

especially concerning a representative plaintiff, are a distraction from claims of other plaintiffs

who are not accused of dishonesty.

          Willis’ exit from this case would also adversely affect manageability because it leaves no

representative plaintiff for one of the job positions (Desktop Technician) as to which Plaintiffs’

seek conditional certification.

          These manageability hurdles compound other factors disfavoring conditional certification,

including:

          1.       The fact that Helion has asserted against the other Plaintiffs in this case, namely,

Johnson and Phelan, affirmative defenses that will themselves require detours into issues other

than whether they worked and were properly paid for overtime hours. (More specifically, Helion

has alleged, as its fourth affirmative defense, that “[i]n negligent, grossly negligent, and/or

fraudulent dereliction of his responsibilities, Johnson approved payments totaling in excess of

$100,000 dollars to contractors for work that was not necessary or was not performed,” ECF No.

41, at 14, and, as its Tenth Defense, that “[Phelan] performed his duties as Systems Support

Technician in a negligent and/or grossly negligent manner, thereby causing various emergency

system-down emergencies at automotive dealerships operated by Helion client[s] and causing

Helion financial damage associated with devoting resources to those emergencies.” ECF No. 41,

at 15.)

          2.       The fact that this case will require a jury to resolve whether certain of the Plaintiffs

were exempt before addressing the issue of whether they worked and were properly compensated

for overtime. While Plaintiffs may argue otherwise, this Court has considered the need for

individualized determinations regarding whether certain plaintiffs are exempt as a factor



{00392750v. (08966.00003)}                            3
              Case 1:18-cv-03276-DKC Document 42 Filed 07/15/19 Page 4 of 7



disfavoring conditional certification. See Radfar, supra, 2018 WL 2972485, at *5 (denying

conditional certification because “[it] is inappropriate where the claims require ‘substantial

individualized determinations for each class member’” and “[p]laintiff’s claims will implicate

distinct questions of law and fact as to whether he is exempt from FLSA’s minimum wage and

overtime protections”)(quoting Archer, supra, 2013 WL 93320, at *4); Szalczyk v. CBC National

Bank, 2017 WL 86014, at *4 (D. Md. Jan. 10, 2017)(denying conditional certification for

employees having “significant distinctions between their respective job duties” because those

differences created a distinct legal issue as to whether the employees were exempt under FLSA).

         3.        The fact that in response to Plaintiffs’ attempt in their Motion Memorandum to

homogenize the four positions at issue as manual labor jobs requiring no computer expertise,

Helion has set forth in its Opposition Memorandum detailed descriptions of those positions,

demonstrating that the positions differ materially in terms of job duties and requisite expertise and

training.2 In this regard, Helion recognizes that positions need not be identical to be similarly

situated. At the same time, however, this Court has stated that “potential class members are not

similarly situated when the members do not share similar job responsibilities.” See Radfar, supra,

2018 WL 2972485, at *5. The positions at issue here involve materially different duties and ranges

of expertise, differences which are reflected in the differing compensation rates that applied to

them and the fact that there were treated differently relative to exempt/non-exempt status.

         4.        The undisputed fact that Plaintiff treated certain of the job positions at issue as

exempt and certain others as non-exempt for part or all of the relevant time period and the related

undisputed fact that, by Plaintiffs’ own acknowledgement, Helion paid overtime compensation to



2
  Contrary to Plaintiffs’ suggestion otherwise, Helion hasn’t merely trotted out job descriptions,
but rather has provided the Court with detailed descriptions of the duties that individuals occupying
the job positions at issue actually performed during the relevant time frame.
{00392750v. (08966.00003)}                          4
              Case 1:18-cv-03276-DKC Document 42 Filed 07/15/19 Page 5 of 7



individuals occupying certain of the job positions at issue. These facts not only adversely impact

manageability, but also undermine Plaintiffs’ assertion that there is evidence of a common plan or

scheme to unlawfully avoid paying overtime compensation to persons occupying those job

positions.

         5.        While Plaintiffs assert that “[t]hey have all attested that th[e alleged] unlawful

policy impacted all of Defendant’s technicians at some point within the statutory period,” the truth

is that, from an evidentiary standpoint, Plaintiffs have not adduced facts supporting an inference

that the alleged unlawful policy was at work during the statutory period, given that:

                   a.        The Dorsey Affidavit and the Affidavits of former-Plaintiff Matthew Willis

and Plaintiffs Phelan and Johnson demonstrate that at least two of the alleged overtime-causing

factors to which Plaintiffs refer (specifically, 7:55 a.m. meetings and after-hour ticket-closing

parties) had ceased by February 1, 2016 (see Opposition Memorandum at 18-20), and Plaintiffs do

not assert otherwise in their Reply Memorandum.

                   b.        The Dorsey Affidavit demonstrates that Helion did not apply any uniform

on-call policy to the job positions at issue during the statutory period, thereby undermining

Plaintiffs’ suggestion that there was a uniform on-call policy that caused them to work overtime.

                   c.        While Plaintiffs have referred in their Motion Memorandum to certain other

alleged overtime-causing factors (specifically, an alleged insufficient number of technicians, an

alleged need to work after business hours to perform work, clients in different times zones, and an

alleged need to travel to Client locations (Motion Memorandum at 9-10)), none of the affidavit

paragraphs which Plaintiffs have cited as support for the existence of those factors specifies a time

period when those factors allegedly existed. Those affidavit paragraphs thus do not support an

inference that those factors existed during the statutory period, especially given the evidence that



{00392750v. (08966.00003)}                            5
            Case 1:18-cv-03276-DKC Document 42 Filed 07/15/19 Page 6 of 7



the 7:55 a.m. meetings and after-hour ticket-closing parties to which Plaintiff referred, without

ascribing any dates to those meetings and parties, have turned out to be practices that ceased by

early 2016.

         Helion respectfully submits that for the reasons set forth herein and in its Opposition

Memorandum, Plaintiff’s motion for conditional certification should be denied.

                                             Respectfully submitted,

                                                     /s/ Paul F. Evelius
                                             Paul F. Evelius (Federal Bar No. 05754)
                                             Marc A. Campsen (Federal Bar No. 29791)
                                             Wright, Constable & Skeen, LLP
                                             7 Saint Paul Street, 18th Floor
                                             Baltimore, Maryland 21202
                                             (410) 659-1302
                                             (410) 659-1350 (Fax)
                                             Counsel for Defendant




{00392750v. (08966.00003)}                      6
            Case 1:18-cv-03276-DKC Document 42 Filed 07/15/19 Page 7 of 7




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 15th day of July, 2019 a copy of the foregoing

Supplemental Memorandum was served by CM/ECF upon the following:

         Benjamin L. Davis, III, Esq.
         bdavis@nicholllaw.com
         George E. Swegman, Esq.
         gswegman@nicholllaw.com
         The Law Offices of Peter T. Nicholl
         36 South Charles Street
         Suite 1700
         Baltimore, Maryland 21201

         Counsel for Plaintiffs

                                                       /s/ Paul F. Evelius
                                               Paul F. Evelius (Federal Bar No. 05754)




{00392750v. (08966.00003)}                        7
